Citation Nr: 1531107	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for a bilateral heel disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in June 2012.  A transcript of the hearing is associated with the claims file.

In April 2014, this appeal was remanded for further development, to include obtaining outstanding treatment records and VA examinations.

This appeal is now processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that not all of the development directed by the Board in the April 2014 remand was accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the April 2014 remand, the Veteran was afforded a VA examination in June 2014.  Relevant to the Veteran's shoulder disability, the VA examiner diagnosed the Veteran with bilateral shoulder impingement syndrome, right acromioclavicular (AC) joint degenerative disease; status post left shoulder arthroscopy, old left clavicle fracture.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined, in part, that the Veteran's bilateral shoulder disability is less likely than not to be related to his military service because there are no medical records of in-service injury or complaint to the shoulders.  Moreover, the examiner commented that the July 2012 positive private opinion is "hearsay".  Relevant to the Veteran's bilateral heel disability, the examiner diagnosed bilateral calcaneal plantar spurs and bilateral plantar fasciitis.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined, in part, that the Veteran's bilateral heel disability is less likely than not to be related to his military service because there is no record of foot pain/condition in service.  The Board finds the VA medical opinions to be inadequate. 

Notably the June 2014 VA examiner, in forming her medical opinion, did not consider the Veteran's lay statements (as directed by the Board) regarding the in-service incurrence of the disorders and his reports of continuity of symptomatology since the Veteran's military discharge.  The Veteran asserts that he first experienced bilateral shoulder and foot discomfort during active service as a result of demanding physical training and military activities.  He indicated that he endured the discomfort to avoid a negative reflection on his military performance.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., bilateral shoulder and foot discomfort during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The opinions are inadequate since the VA examiner did not consider and address the lay statements.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds a remand is necessary in order to obtain an addendum opinion that addresses the Veteran's contention that his bilateral shoulder and foot disabilities first began during active service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any unassociated VA treatment records relevant for the Veteran's bilateral shoulder and foot disabilities, including from December 2009 to the present, and associate those records with the claims file. 

2.  The Veteran should be given another opportunity to identify any non-VA healthcare provider that treated him for his claimed bilateral shoulder and foot disabilities. 

If the Veteran provides the appropriate authorizations to obtain any records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above medical records have been associated with the claims file, the AOJ should arrange for the June 2014 VA examiner to provide an addendum opinion(s).  If that VA examiner is not available, the AOJ should arrange for another appropriate VA examiner to provide an addendum opinion(s). 

The claims folder and a copy of this Remand should be made available to and be reviewed by the examiner. 

If the VA examiner determines that an additional examination is necessary, that examination should be performed prior to the examiner's opinion formation.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should include a complete discussion of the medical principals used in forming his/her opinion. 

a)  Does the Veteran currently have right and left shoulder disorders?  List all diagnosed shoulder disorders. 

b)  Does the Veteran currently have a bilateral foot disorder?  List all diagnosed food disorders.

c)  If the Veteran currently has a right and/or left shoulder disorder, and, bilateral foot disorder, is it at least as likely as not (50% probability or greater) that such disorders began in or was caused by the Veteran's service?  The VA examiner should specifically consider the Veteran's contention that he began to experience bilateral shoulder and foot discomfort during active service as a result of demanding physical training and military activities; and that he has experienced continuous symptoms since active duty.  Comment on whether this statement makes sense from a medical point of view and provide reasons for each conclusion.

The examiner is advised that the Veteran is competent to describe his in-service bilateral shoulder and foot discomfort, and the Board has no reason to doubt his credibility.  Furthermore, the fact that there are no records of in-service treatment relevant to his shoulders and heels is not fatal to the Veteran's claim.

Provide such an opinion for each shoulder and foot disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all additional evidence.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.



The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




